Citation Nr: 1501501	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 	
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the lumbar spine, remand is required for a current examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  At the Board hearing in November 2014, the Veteran asserted that his symptoms were more severe than those reflected in the most recent VA examination report, which was conducted in November 2010, over 4 years ago.  Accordingly, the Veteran should be scheduled for a current VA examination.  

Regarding the right hip and bilateral knees, remand is required for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In a rating decision dated in April 2012, the AOJ denied the Veteran's claims for increased ratings for right hip, left knee, and right knee disabilities.  In September 2012 the AOJ received a notice of disagreement from the Veteran as to the denial of these claims.  No statement of the case has yet been issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the April 2012 rating decision addressing the issues of increased ratings for right hip, left knee and right knee disabilities.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Once all available relevant medical records have been received, provide the Veteran a VA examination for the purpose of determining the current severity of his service-connected degenerative disc disease of the lumbar spine.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation must be expressed as limitation of motion of the thoracolumbar spine in degrees.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.  

The examiner must also indicate whether the Veteran has any neurological disability as a result of his degenerative disc disease of the thoracolumbar spine, to include right lower extremity radiculopathy.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

